Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 8/9/22 overcome the anticipation rejection set forth over Shubkin in the previous office action, but do not overcome the obviousness rejection over Shubkin and Goze, which is maintained and extended to additional claims as necessitated by the amendments. A new ground of rejection under 35 USC 112(d), necessitated by the amendments, is also set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 24 requires the catalyst system to comprise ethanol and ethyl acetate in a ratio of about 1:1, but does not specify whether this is a mole ratio or a weight ratio. The examiner recommends that the claim be amended to specify that the ratio is a mole ratio, as supported in paragraph 60 of the specification, and for the purposes of examination the ratio has been considered to be a mole ratio.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites a broader pour point range than amended claim 1, and therefore fails to further claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shubkin (U.S. Pat. No. 4,218,330) in view of Goze (U.S. Pat. No. 6,824,671).
In column 1 lines 42-54 Shubkin discloses a hydrogenated olefin oligomer consisting mainly of dimers of C12-18 alpha olefins. In column 2 lines 32-44 Shubkin discloses that the starting olefins preferably consist essentially of at least 50 mole percent of tetradecene (C14 alpha-olefin), the balance being dodecene and/or hexadecene (C16 alpha-olefin), as recited in amended claim 1. It is noted that the “comprising” language of claim 1 allows for the presence of some hydrocarbons produced by oligomerization of (C12) dodecene. In column 2 lines 16-17 Shubkin discloses that the olefins are predominantly linear terminal olefins, as recited in claim 1. 
The product of Example 5 of Shubkin has a viscosity of 4.17 cSt at 100° C, within the range recited in claims 1, 8, 12, and 18. In Example 3 (column 5 line 65 through column 6 line 20 Shubkin discloses another product in accordance with the claimed base stock and having a pour point of -26° C, within the range recited in claims 1, 6, 12, and 18.
The product of example 5 of Shubkin comprises 92.33% by weight of dimers, within the range recited in amended claim 3 as well as claim 19. While the trimer concentration is not explicitly specified, trimers are likely to be the major component of the “higher oligomers”, given that the overall product is predominantly dimers. The product will therefore contain at least the 2.67% by weight of trimer necessary to produce a total concentration of dimer and trimer meeting the limitations of claim 20.
In column 8 lines 38-41 Shubkin discloses that the oligomers can be blended with other base oils including mineral oils, which are Groups I-III base oils, therefore meeting the limitations of claim 13 when the other base stock is a Group II or III base oil. Since the additional base oil of claim 13 is optional, the oligomers of Shubkin alone also meet the limitations of claim 13 for the case where the additional base oil is not present. 
The method described in Example 5 of Shubkin includes steps of providing a C14 and C16 linear monoolefin (tetradecene and hexadecene α-olefins), as in step (I) of claim 18, contacting the monomers with a Lewis acid catalyst (boron trifluoride) in a reactor (reaction vessel) to obtain a mixture of comprising unreacted monomers, dimers, trimers, and catalyst, as in step (II) of claim 18, quenching the reaction mixture, as in step (III) of claim 18, removing the unreacted monomers (topped to 125° C, also see column 3 lines 38-40 of Shubkin), as in step (IV) of claim 18, hydrogenating the product, as in step (V) of claim 18, and obtaining the product, as in step (VI) of claim 18. The product can be used without further separation, as recited in claim 21. 
Shubkin does not further disclose the method steps of claims 22-23 and 25, and does not specifically disclose the branching and CCS viscosity properties of the base stock product. In column 2 lines 46-51 Shubkin discloses that the oligomers can be made by contacting the olefins with various Lewis acid catalysts as recited in claim 1, preferably boron trifluoride, and that boron trifluoride is used in combination with a promoter,  but Shubkin also does not specifically disclose preparing the base stock in the presence of a Lewis acid catalyst system including BF3, ethanol, and ethyl acetate.
In column 2 lines 4-17, Goze discloses a process of oligomerizing an α-olefin feed in the presence of boron trifluoride and cocatalysts, and hydrogenating the resulting product, similar to the method of Shubkin. In column 1 lines 63-65 and the abstract, Goze discloses distilling the hydrogenated oligomer oil, as recited in claim 22, in order to obtain a product having a certain viscosity. In column 3 lines 45-51, Goze discloses that the boron trifluoride is preferably combined with an alcohol and an alkyl acetate, and in Example 1 (column 4 lines 18-41) Goze discloses a combination of boron trifluoride, ethanol, and ethyl acetate, as recited in amended claim, and also meeting the limitations of the catalyst system of step (II) of claim 18. 
While Shubkin and Goze do not specifically disclose distilling the product to arrive at a concentration of less than 2% tetramer or higher (at least 56 carbon atoms, from the starting olefins of Shubkin), as recited in claim 23, it is noted that the concentration of higher oligomers in the product is a result-effective variable, since Shubkin (column 8 lines 34-36) and Goze (column 1 lines 65-67) disclose that the content of higher oligomers correlates to the viscosity of the composition. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It therefore would have been obvious to one of ordinary skill in the art to distill the hydrogenated product of Shubkin and Goze to arrive at a product having a concentration of oligomers comprising at least 56 carbon atoms within the range recited in claim 23, when a low viscosity product is desired, for example a product with a 100° viscosity as low as 3 cSt, as taught in column 8 lines 31-32 of Shubkin.
Additionally, Goze discloses in column 3 lines 39-41 and column 4 lines 18-23 that oligomerization of olefins can be carried out in two reactors connected in series, as recited in claim 25, but does not disclose the residence time in each reactor. However, it would have been within the scope of ordinary skill in the art to optimize the reaction time in each reactor in order to arrive at a set of conditions producing the desired product. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The limitation of claim 25 regarding the residence time in the upstream and downstream reactors is therefore rendered obvious by Shubkin and Goze.
It would have been obvious to one of ordinary skill in the art to combine the boron trifluoride catalyst of Shubkin with ethanol and ethyl acetate, as taught by Goze, since Goze discloses in column 3 lines 45-51 that oligomerization of olefins with such a catalyst mixture leads to lubricants having a superior balance of properties. It would have been obvious to one of ordinary skill in the art to distill the hydrogenated oligomer oil of Shubkin, as taught by Goze, in order to obtain a product having a desired viscosity. It would have been obvious to one of ordinary skill in the art to perform the method of Shubkin and Goze to arrive at a product having a concentration of oligomers comprising at least 56 carbon atoms of no more than 2% by weight for the reasons discussed above. Claims 22-23 and 25 are therefore rendered obvious by Shubkin and Goze, and the product-by-process limitations of amended claim 1 and its dependent claims are met as well.
Additionally, since the products of Shubkin and Goze meet the compositional limitations of the claims, and are prepared by the oligomerization of the recited monomers by the claimed catalyst system of BF3, ethanol, and ethyl acetate and by a method meeting the limitations of claims 18-25, they will possess the viscosity and pour point properties recited in amended claims 1, 6-12, 14-18, and their dependent claims, and the branching properties recited in claims 2 and 5.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4 has been amended to require that the concentration of dimer in the basestock is at least 95% by weight. The maximum dimer content disclosed by Shubkin is 92.33% by weight in example 5. While the combination of Shubkin and Goze would use a catalyst system comprising ethanol and ethyl acetate promoters, as recited in amended claim 1, rather than the water promoter used in Shubkin’s example 5, it is noted that none of the inventive examples provided in Table 1 of the specification (A-1 through A-3) contain at least 95% dimer, and the claimed dimer content therefore cannot be said to be an intrinsic feature of base stocks prepared from the claimed alpha-olefin monomers and catalyst system. While Chen (U.S. PG Pub. No. 2019/0062234) uses a metallocene catalyst to produce a product comprising more than 95% 1-tetradecene dimer (Example 1 of Chen), products made using a metallocene catalyst are not necessarily obtainable by processes utilizing a Lewis acid catalyst system, as required by the amended claims. The prior art therefore does not disclose or render obvious base stocks meeting the limitations of claim 4.
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Amended claim 24 requires that the catalyst system comprise ethanol and ethyl acetate in a ratio of about 1:1. If amended to clarify that the ratio is a mole ratio, as supported in paragraph 60 of the current specification, the claim would be allowable if rewritten in independent form. All the examples of the Goze reference cited in the above rejection comprise a substantial molar excess of alcohol relative to acetate in the catalyst system, and Goze does not provide any broader teaching that would render the claimed ratio obvious. Emett (U.S. PG Pub. No. 2013/0245343) discloses in paragraph 128 a similar catalyst system comprising butanol and butyl acetate in a 1:1 molar ratio, but this catalyst system is used in a method that requires metallocene-catalyzed dimers as part of the feedstock. Emett discloses in paragraph 117 that the method involving the metallocene-catalyzed dimers (mPAO) provides superior results than methods utilizing a pure linear alpha-olefin (LAO) feed. One of ordinary skill in the art would therefore not be motivated to modify Emett to the method required in claim 24, and would not see Emett as providing motivation to use the claimed ratio of ethanol to ethyl acetate in the method of Shubkin and Goze.

Response to Arguments
Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive regarding claims 1-3, 5-23, and 25. Applicant argues that the product of the cited prior art will not necessarily have the properties of the amended claims, since a more active catalyst system or a higher temperature will affect the claimed properties. It is noted that all the claims are now rejected over the combination of Shubkin and Goze, and Goze provides motivation for the use of the claimed BF3, ethanol, and ethyl acetate catalyst system. The temperature ranges disclosed by both Shubkin (column 3 lines 9-13) and Goze (column 4 lines 1-3) encompass the reaction temperature of about 50° C used in the inventive examples of the current application. The comparative examples supplied by applicant differ from the claimed base stocks in that they are prepared from different monomers, and do not provide evidence that other changes in reaction methods and conditions, for example the ratio between ethanol and ethyl acetate, would lead to base stocks having properties outside the claimed ranges. The examiner therefore maintains the base stock of Shubkin and Goze will have viscosity, pour point, and branching properties at least overlapping the claimed ranges, noting that Shubkin discloses a base stock prepared using a BF3/water catalyst system having a pour point within the claimed ranges, and the use of a BF3, ethanol, and ethyl acetate catalyst system would be expected to lead to a further improvement in pour point.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771